Case 3:21-cv-01710-N Document5 Filed 07/23/21 Page 1of2 PagelD 19

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

The Charitable DAF Fund, L.P.
Plaintiff

v. 3:21-cv-01710-N
Civil Action No.

 

Highland Capital Management, L.P.
Defendant

CERTIFICATE OF INTERESTED PERSONS
(This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,

The Charitable DAF Fund, L.P.

 

provides the following information:

For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.

None

A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case: .

*Please separate names with a comma. Only text visible within box will print.

The Dallas Foundation, Greater Kansas City Community Foundation, Santa Barbara
Foundation, The Community Foundation of North Texas (CFNT), Highland Dallas
Foundation, Inc., Highland Kansas City Foundation, Inc., Highland Santa Barbara

Foundation, Inc., HCMLP Charitable Fund, Charitable DAF Holdco, Ltd., Charitable
DAF Fund, L.P., CLO Holdco, Ltd.

 
Case 3:21-cv-01710-N Document5 Filed 07/23/21 Page 2of2 PagelD 20

 

 

 

 

 

 

 

 

Date: July 23, 2021 ZL
Signature: BEL Sea
Print Name: in A. Sbaiti Y

Bar Number: 94058096

Address: 2200 Ross Avenue, Suite 4900W
City, State, Zip: Dallas, TX 75201

Telephone: 914-432-2899

Fax: 214-853-4367

E-Mail:

mas@sbaitilaw.com

 

NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons

 
